FILED

AUZ£ 2 2 2012

UNITED STATES DISTRICT CGURT Clerk, U.S. Dastrict & Bankruptcy

FGR THE DISTRICT GF C()LUMBIA Courts for the District of Columbia

)
ROBERT WHOIE, )
)
Plaintiff, )

) 0

v. ) Civil Action No. ]"c 
)
DISTRICT OF COLUMBIA, et al., )
)
Defendants. )
)
MEMORANDUM OPINION

This matter is before the Court on plaintiff s application to proceed in forma pauperis and
his pro se complaint. The Court will grant the application and dismiss the complaint.

According to the plaintiff, unidentified Metropolitan Police Departments arrested him on
September 5, 2010, in violation of his Fourth Amendment rights and he has been detained and
prosecuted in violation of his Fourteenth Amendment right to due process. Compl. at 3. He now
"is serving 36 months sentence from this action by police." Ia'. at 4. He demands "monetary
damages of 500,000 dollars for these rights violations." Ia'.

The Court presumes that the plaintiff intends to sue the District of Columbia under 42
U.S.C. § 1983, and the police officers under Bivens v. Sz`x Unknown Named Agents of Fea'eral
Bureau of Narcotz`cs, 403 U.S. 388 (1971). Because the success of the plaintiff s claims
necessarily would void his conviction, the plaintiff cannot recover monetary damages without
first showing that the conviction has been invalidated either by "revers[al] on direct appeal,
expunge[ment] by executive order, . . . or . . . a federal court’s issuance of a writ of habeas

corpus." Heck v. Humphrey, 512 U.S. 477, 486-87 (1994). Plaintiff has not shown that his

conviction has been invalidated, and, therefore, he fails to state a claim upon which relief can be
granted. Accordingly, the Court will dismiss the complaint. An Order accompanies this

Memorandum Opinion.

DATE; S,~//,/U_ gave f/z»»/.LW&.

United States District Judge